Plaintiff, a classified Civil Service employee holding a wage grade position with the Defense Supply Agency, applied to the Regional Director, Civil Service Commission for classification under the General Schedule (GS), claiming that 5 U.S.C. § 5102 (1970) does not exempt his position from the Classification Act (5 U.S.C. § 5101 et seq. (1970)). Following administrative determinations that there was no basis for concluding that the employee’s position should be covered under the Classification Act, plaintiff filed suit here seeking to recover the difference between his salary as a wage grade employee WG-6901-08 and GS-1910-10 for the six years preceding the filing of his petition and such other relief as the court may deem just and equitable. This case came before the court on defendant’s motion for summary judgment or in the alternative to remand the matter to the Civil Service Commission and plaintiff’s cross-motion for summary judgment, having been submitted to the court on oral argument of counsel and the briefs of the parties. Upon consideration thereof, the court concludes that the question of whether plaintiff is properly classified is within the statutory authority of the Civil Service Commission to decide, and on the record the court holds that the Commission did not abuse its discretion or exceed its authority in classifying the position as it did. On March 6, 1973, by order, the court denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion and dismissed the petition.